Case: 18-01096 Doc: 13 Filed: 10/23/18 Page: 1 of 3

lN THE UNlTED sTATEs BANKRUPTCY coURT aj z m m
FoR THE wEsTERN DIsTRICT oF oKLAHoMA .. 4 , z . “
in re; ALEXANDER LoUIs BEDNAR, ease Number: 15-11916 TRG?£?§S 1161 2 3 13 3: g 2
Chapter 7

Debtor. ,, 7 " " " " if

 

 

Alexander L. Bednar Adv. Proc. No:18b-01096A w h
Plaintiff
V

Franklin American Mortgage Company
Federal National Mortgage Association
Oklahoma County Sherif`f

Defendants

And

Alexander L. Bednar
Plaintiff
V

RCB Bank
Defendant
SUPPLEMENTAL PETITION

COMES NOW the Debtor in the above styled proceeding, incorporates by
reference the Petition/Complaint in this matter, and files this Supplemental Petition
against RCB Bank, for breach/enforcement of a confidential settlement agreement in
adversary proceeding 15-1248, whereby RCB was to issue a quitclaim deed and allow
Debtor to file motions to avoid liens. The quitclaim deed was finalized on July 31, 2018
and received by Debtor the next day, and filed of record in Oklahoma Cour_ity.

However the deed is inherently flawed and invalid, as it contains a date of
February of 2018. RCB has admitted in the past week that the deed was signed and
notarized but that the grantee name was blank at that time - such that no official
conveyance occurred in February of 201 8, as none was identified. RCB’s attorney in this
federal bankruptcy case Mr. Kirtley has graciously offered to re-issue the deed pursuant
to the mediation settlement. However, concerns exist regarding RCB state court agents
who apparently colluded with Franklin American Mortgage to deprive Debtor of the
benefit of the Mediation Agreement.

Under information and belief, RCB state court attorney Kyle Goodwin (no
relation to Honorable Charles Goodwin who mediated the matter involving these parties)
violated confidentiality provisions, and in apparent collusion with Franklin American’s
counsel, filed an unnecessary document styled “Disclaimer” on April 20, 2018 in
Franklin American’s state foreclosure action.

Case: 18-01096 Doc: 13 Filed: 10/23/18 Page: 2 of 3

There was no reason for Kyle Goodwin to file the “Disclaimer” in Franklin
American’s foreclosure action, as RCB’s settlement with Debtor had not been finalized
and no quitclaim deed had been issued.

The information on the face of the “Disclairner” Mr. Goodwin saw fit to draft and
publish in Franklin American’s Mortgage foreclosure case, contains the incorrect
statement that RCB Bank had issued a valid quitclaim deed to another person, pursuant to
settlement with Debtor. Such publication Was contrary to the settlement agreement with
Debtor, violated the confidentiality provision, and outside of any provision in the
mediation agreement Moreover, it is inaccurate, as the quitclaim deed was not finalized
until July 31, 2018, and still needs to be re-draPted and re-issued as it is inherently
defective.

The quitclaim deed at issue was not finished until July 31, 2018, when the name
of the grantee was provided to RCB’s attorneys, but Was signed and notarized in
February of 2018, with a blank space for the grantee. Thus, there was no conveyance
witnessed by the notary in February of 2018. Secondly, the Notary stamp became stale
on July 17, 2018, such that the conveyance to the grantee was not properly verified and
notarized on July 31, 2018, the date the deed was placed in the mail.

Defendant Franklin American Mortgage Was made aware of the mediation
process but refused to participate During and after the mediation, an offer regarding a
lot attached to the Debtor’s homestead Was attempted to be carved out and sold, for
$52,500, which was offered to be placed in escrow for Franklin American’s benefit, and
used to pay down Franklin American’s principal. The Debtor could have put the house
on the market While such escrow money paid down past debt.

In good faith, Mr. Kirtley, RCB’s counsel in this matter, provided Stewart Title
With information helping to move the sale of the lot forward. However, Franklin
American attorneys never gave a return call and never helped Stewart Title finalize the
sale, refusing money toward principal due, and forcing the earnest money put down by
the Buyer to be retumed. The offer on the lot was comparable to other lot sales. Not
only did Franklin American’s refusal to accept such funds indicate its refusal to mitigate
damages and allow the Debtor to pay all past due mortgage payments and bring him
current, but it also indicated Franklin American preferred litigation working amicably
with your Debtor.

Defendant Franklin American Mortgage referenced the “Disclaimer” from Kyle
Goodwin two ex parte default judgments it procured in state court. Both Judgments
judgment falsely states that RCB attorney Goodwin was present at the default judgment
hearings, and falsely states that RCB Bank is the true owner of the property. Per the
“Disclaimer” RCB quitclaimed the property to another person pursuant to settlement with
Debtor, so that Franklin American falsely portrayed to Judge Hesse that RCB was the
record owner, zealously pursued ex parte default judgment orders in state court, claiming
that RCB was the owner.

Case: 18-01096 Doc: 13 Filed: 10/23/18 Page: 3 of 3

Thus, RCB attorney in state court (Kyle Goodwin) appears to have knowingly
aided Franklin American in achieving title transfer to the property before RCB finalized
its settlement with Debtor, falsely publishing the Disclaimer to give Franklin American a
green light to zealously pursue title transfer.

CONCLUSION AND PRAYER

RCB Bank counsel in the bankruptcy Mr. Scott Kirtley has admitted that no valid
deed has been executed from the settlement of the mediation, and has agreed to re-issue a
proper deed. Defendant Franklin American not only knew that RCB’s mediation had
happened (reiiising to participate) but also that it involved a quitclaim deed (as it received
the “Disclaimer” document ~ attached). Nevertheless, because of RCB’s breach and
publication of the “Disclaimer” Franklin American has taken zealous action to knowingly
frustrate the mediation agreement reached.

As such, Plaintiff hereby files this Supplemental Petition against RCB Bank as its
state counsel breached the terms of the mediated settlement published inaccurate
information per the “disclairner” Mr. Goodwin filed in Franklin American’s state case, a
state foreclosure matter it did not need to file anything in at all, certainly contrary to the
terms of the settlement Also, Plaintiff files this to enforce the Settlement Agreement
with RCB, and for any damages manually occurring.

As a bankruptcy court has original jurisdiction over the enforcement of any
mediation agreement in bankruptcy, this case is a core proceeding.

Franklin American Mortgage knew that the transfer deed involved Debtor, and
was part of the mediated bankruptcy settlement (as per the very tems in the “Disclaimer”
attached). Pursuant to the statutory and equitable powers granted to this Court over core
proceedings, and as RCB has admitted that the deed issued to Debtor is invalid, Debtor
asks that the Court enjoin the Defendants Franklin American Mortgage and F annie Mae
from any action contrary to the mediation agreement, as RCB’s ownership and transfer of
title has not been fully executed

'/ME /)L
Mcf)/V
r§zi( vt E»U@

SJ>MOM> @l¢ 7 506

gas 4AO/QOYO _
Sedlmtfcmw/fo§j/Vtw

/»M

